United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2472
Issued: May 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 11, 2008 appellant filed a timely appeal of the September 11, 2007
decision of an Office of Workers’ Compensation Programs’ hearing representative, who affirmed
the denial of her claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an occupational disease in the performance of duty.
FACTUAL HISTORY
On July 21, 2005 appellant, then a 48-year-old mail handler, filed an occupational disease
claim alleging that she developed skin lupus due to her federal employment. She first realized
her condition on October 12, 2004 but did not file her claim because she was unaware that she
could file a claim. Appellant was last exposed on March 18, 2005 when she was reassigned to a
mail handler position. She did not stop work. The employing establishment controverted the
claim.

In a December 13, 2004 report, Dr. Nina Kahloon, a Board-certified dermatologist,
conducted a biopsy diagnosing lupus erythematosus. She indicated that discoid lupus was
aggravated by sun exposure. Dr. Kahloon recommended that appellant switch job positions to
avoid daily sun exposure. On December 22, 2004 Dr. S. Fred Stephenson, a Board-certified
ophthalmologist, examined appellant’s vision because she was undergoing treatment for lupus.
Appellant’s visual acuity remained 20/25 in both eyes with no evidence of toxicity. In a
February 9, 2005 report, Dr. Kahloon noted appellant’s complaint of a skin eruption on her face.
Her examination revealed pink papules on her central cheeks, nose and forehead. Dr. Kahloon
conducted a biopsy which revealed discoid lupus. She advised that appellant be reassigned to a
job that would limit her sun exposure. In another February 9, 2005 report, Dr. Kahloon
diagnosed discoid lupus with active areas on appellant’s face. She noted the condition worsened
with sun exposure which was required by appellant’s job. Dr. Kahloon recommended that
appellant be reassigned to a position with no outside work.
On August 18, 2005 the Office advised appellant of the factual and medical evidence
necessary to establish her claim and allowed her 30 days to submit additional evidence.
The employing establishment subsequently submitted an August 12, 2005 statement from
a supervisor, who indicated that appellant’s duties from October until December 2004 involved
sitting in a truck for most of the day with “little to no” sun exposure.
In a September 6, 2005 statement, appellant advised that she was hired as a city letter
carrier on March 8, 2004 and she developed a rash on her forehead, upper and lower cheek and
nose in August 2004. She noted that Dr. Kahloon diagnosed skin lupus erythematosus and
explained that the condition was caused by sun exposure. Appellant asserted that she had no
symptoms or medical conditions prior to working outside as a mail carrier. Her condition left
dark scars on her forehead, jaws, nose and temple area as well as discolored her neck and legs
with hair loss at the right temple. Appellant switched to an inside position that kept her skin
condition under control.
In a September 9, 2005 report, Dr. Kahloon noted that she first treated appellant on
October 13, 2004 for complaints of skin eruption on her face that had been present for seven
months. She diagnosed discoid lupus and advised strict sun avoidance and limited daily sun
exposure. Attached to Dr. Kahloon’s report was an October 21, 2004 dermatopathology report
from Dr. Andrew West, a Board-certified dermatologist, who noted findings highly suggestive of
lupus erythematosus.
By decision dated November 8, 2005, the Office denied appellant’s claim for
compensation finding that she did not establish a causal relationship between her employment
exposure and her skin condition.
On December 5, 2005 appellant requested an oral hearing, which was held on
June 11, 2007. Following the hearing, an Office hearing representative left the record open for
30 days to allow appellant to submit additional evidence.
In a June 5, 2007 report, Dr. Kahloon noted that discoid lupus was not caused by
overexposure to the sun, rather it is worsened by it. She advised that appellant’s skin condition

2

required limiting daily sun exposure and using appropriate sun protection. Dr. Kahloon noted
that, even with appropriate limitations to sun exposure, patients could still develop a flare-up in
their condition. Appellant submitted photographs that showed the discoloration and scars on her
face and neck.
By decision dated September 11, 2007, the Office hearing representative affirmed the
November 8, 2005 decision, finding that the medical evidence did not support that the claimed
skin condition was due to appellant’s federal employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was filed within the applicable time limitation, that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; and (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.2
The medical evidence required to establish causal relationship, generally, is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.3
It is well established that, where employment factors cause an aggravation of an
underlying physical condition, the employee is entitled to compensation for periods of disability
related to the aggravation. Where the medical evidence supports an aggravation or acceleration
of an underlying condition precipitated by working conditions or injuries, such disability is
compensable. However, the normal progression of untreated disease cannot be said to constitute
1

J.E., 59 ECAB ___ (Docket No. 07-814, issued October 2, 2007); Elaine Pendleton, 40 ECAB 1143 (1989).

2

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Roy L. Humphrey, 57 ECAB 238 (2005).

3

Id.

3

aggravation of a condition merely because the performance of normal work duties reveal the
underlying condition. For the conditions of employment to bring about an aggravation of
preexisting disease, the employment must be such as to cause acceleration of the disease or to
precipitate disability.4
ANALYSIS
The record supports that appellant has lupus erythematosus and that her job as a letter
carrier involved some sun exposure. However, the medical evidence does not establish that her
skin condition was caused by factors of her employment.
In support of her claim, appellant submitted medical reports from Dr. Kahloon, who
diagnosed lupus erythematosus. Dr. Kahloon noted appellant’s complaint of a skin eruption on
her face and indicated that her skin condition was not caused by sun exposure, but could be
aggravated by it. She stated that the condition was worsened with sun exposure and that
appellant’s job had required that she work in the sun. Dr. Kahloon recommended that appellant
be reassigned to a position that did not involve outside work. She also noted that, even if
patients limit their sun exposure, their skin condition could still result in a flare-up. While
Dr. Kahloon’s report provides some support that appellant’s workplace sun exposure aggravated
her lupus, her opinion is insufficient to establish appellant’s claim. In particular, she fails to
provide sufficient reasoning addressing how appellant’s lupus condition became aggravated by
workplace sun exposure. As noted, the normal progression of untreated disease cannot be said to
constitute aggravation of a condition merely because the performance of normal work duties
reveal the underlying condition.5 Furthermore, the Board has held that neither the fact that
appellant’s condition became apparent during a period of employment nor the belief that her
condition was caused, precipitated or aggravated by her employment is sufficient to establish
causal relationship.6 Dr. Kahloon has not provided a rationalized opinion explaining why
appellant’s working conditions aggravated the underlying lupus condition and why her lupus
condition was not merely the normal progression of untreated disease. Therefore, her reports are
of limited probative value as they do not contain sufficient medical rationale explaining how or
why appellant’s skin condition was caused or contributed to by factors of her employment.7
Additionally, Dr. West’s dermatopathology report did not address whether appellant’s
condition was caused or aggravated by her federal employment. Medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.8 Likewise, Dr. Stephenson’s report did not address the issue of
4

A.C., 60 ECAB ___ (Docket No. 08-1453, issued November 18, 2008).

5

See id.

6

Ernest St. Pierre, 51 ECAB 623 (2000).

7

See S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008) (medical reports not containing rationale
on causal relation are entitled to little probative value and are generally insufficient to meet an employee’s burden of
proof).
8

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

4

whether a causal relationship existed between appellant’s skin condition and the factors of her
employment. Therefore, these reports are insufficient to establish appellant’s claim.
Consequently, the medical evidence does not establish that appellant’s lupus
erythematosus is causally related to her factors of employment.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained an occupational disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated September 11, 2007 is affirmed.
Issued: May 15, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

